Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021, has been entered.

Status of Claims
This Office Action is responsive to the request for continued examination filed October 13, 2021.
Claims 4-5 and 10 have been previously canceled.
Claims 1-3, 6-9, and 11-20 have been amended.
Claims 21-23 have been added.
Claims 1-3, 6-9, and 11-23 are currently pending and have been fully examined.

Allowable Subject Matter
Claims 1-3, 6-9, and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
For at least the following reasons, the claimed invention of this application is novel and nonobvious. The following references have been determined to be the most relevant art:
Ammer (US PG Pub. 2005/0251429)
The Ammer reference teaches a system that manages submitting electronic claim status inquiry operations associated with an order from a health care provider for a health care service. 
However, Ammer does not teach all the limitations of the claimed invention, including: identifying the status of the claim being for a pre-authorization request status where the request is submitted before the procedure is performed; sending a preauthorization request if the preauthorization information received from the payer system in response to the electronic preauthorization status inquiry operation indicates that there is no previously submitted preauthorization request; when the status inquiry format of the payer system uses a web interface for health care transactions: sending the electronic preauthorization status inquiry as a web for via the web interface to the payer system, receiving a web page with the preauthorization information from the payer system in response to the web form, acquiring the preauthorization information from the web page received from the payer in response to the web form; acquiring a screen capture of the web page received from the payer system and associating the screen capture with the order requiring preauthorization; establishing a recurring status inquiry for the preauthorization request or the previously submitted preauthorization request, the recurring status inquiry performing periodic status inquiries on an automatically set schedule based at least in part on date of the health care service, calculating an amount of time before the date of the health care service; and setting the recurring status inquiry at a first time interval frequency when the calculated amount of time before the date of the health care service meets a predetermined threshold, and setting the recurring status inquiry at a second time interval frequency when the calculated amount of time before the date of the health care service does not meet the predetermined threshold, wherein the first time interval frequency is different from the second time interval frequency, and the first time interval frequency is less than the second time interval frequency.

Crystal (US PG Pub. 2011/0071846)
Crystal teaches a system that has the ability to track “any number of health care transactions, including without limitation a claim, a referral, a pre-certification, a pre-authorization…” (Crystal, par. [0033]). Crystal also teaches the use of date rules as part of tracking pre-authorization requests. However, Crystal does not teach any of the other limitations that are not taught by Ammer.

Sohr (US PG Pub. 2007/0050219)
Sohr teaches a system that includes checking for any previously submitted claims before checking on the status of the claim to ensure that there are not any duplicate claim submissions and that any claim requests not previously submitted are submitted to ensure payment (See Sohr, par. [0046]). However, Sohr does not teach any of the other limitations not taught by the combination of Ammer and Crystal.

Mahadkar (US PG Pub. 2014/0379361)\
Mahadkar teaches a system that uses a web interface for health care transactions that includes sending preauthorization status inquiries as web forms and receiving a web page as part of the response with the preauthorization being acquired from the web page received as part of the web form (Mahadkar, Par. [0183]). However, Mahadkar does not teach any of the other limitations not taught by the combination of Ammer, Crystal, and Sohr.

Taylor (US Pat. 8,874,476)
Taylor teaches a system that has the ability to acquire a screen capture of the web page submitted as part of the response by creating a PDF document of the confirmation webpage 
Wester (US PG. Pub. 2006/0184397)
Wester teaches a system that generally describes performing periodic status inquiries by describing that there are certain time intervals where it would be advantageous to check on a patient’s status so that a patient’s eligibility for benefits does not lapse in the time between status inquiries (Wester, par. [0034], [0057]). However, this only broadly discusses the time intervals based on the rules of patient eligibility, and there is no description of the system performing any calculations to determine the time period or to use a second time interval based on the results of such a calculation.

Rapaport (US Pat. 7,034,691)
Rapaport teaches a system that allows for an interview dialog to occur between two parties, where there are set rules regarding communication, such as a maximum number of delivery or retrieval attempts. The system has the ability to schedule delivery attempts in the event that the delivery of the attempt was unsuccessful, including calculating the times to attempt delivery of the interview dialog based on a set of date rules and changing the time period between the submission attempts based on available times in the system. 
However, this does not exactly read on the limitations that were added to the claims in the most recent claim amendments. Further, even though this is solving a similar problem as the claimed invention regarding the submission of electronic transmissions, when taken in combination with all of the other references applied it would not have been obvious to combine the relevant portions of the Rapaport reference with the cited combinations of Ammer, Crystal, 

Because the most relevant art does not teach all the limitations of the claimed invention, or a combination of the most relevant art would not have been obvious to one having ordinary skill in the art before the effective filing date of this application, the claimed invention overcomes all rejections based on the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GREGORY D. MOSELEY/Examiner, Art Unit 3686